NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30154

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cr-00005-SLG-DMS-5
 v.

MURVILLE LAVELLE LAMPKIN, AKA
Lamar,                                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Murville Lavelle Lampkin appeals from the district court’s orders denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and his

subsequent motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291. We review for abuse of discretion, see United States v. Keller, 2 F.4th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1278, 1281 (9th Cir. 2021), and we affirm.

      Lampkin contends that the district court erred by failing to recognize the

gravity of his medical conditions in light of the COVID-19 pandemic and by

concluding that the 18 U.S.C. § 3553(a) factors weighed against relief. Contrary to

Lampkin’s first argument, the district court considered Lampkin’s circumstances

and reasonably concluded that his medical conditions did not rise to the level of

extraordinary and compelling reasons warranting release. See 18 U.S.C.

§ 3582(c)(1)(A)(i). Moreover, the district court did not rely on any clearly

erroneous facts in reaching this conclusion. See United States v. Graf, 610 F.3d

1148, 1157 (9th Cir. 2010) (“A finding is clearly erroneous if it is illogical,

implausible, or without support in the record.”). The district court also did not

abuse its discretion in concluding that release was unwarranted in light of the

§ 3553(a) sentencing factors, including the nature and circumstances of the offense

and Lampkin’s criminal history. See Keller, 2 F.4th at 1284. Finally, the court’s

decision to deny relief under the § 3553(a) factors was not, as Lampkin advances,

inconsistent with the court’s previous comments that the mandatory minimum

sentence was “wrong.”

      The district court did not abuse its discretion by declining to hold an

evidentiary hearing because, as the district court observed, the evidence Lampkin

sought to develop would not have affected the court’s decision. See United States


                                           2                                      21-30154
v. Townsend, 98 F.3d 510, 513 (9th Cir. 1996).

      AFFIRMED.




                                        3        21-30154